United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Coeur d’Alene, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-820
Issued: October 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal of the December 2, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for disability
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she was totally disabled commencing
October 3, 2011 due to her November 30, 2010 employment injuries.
On appeal, appellant contends that she is totally disabled for work because her modified
work duties were outside her physical restrictions. She further contends that she is entitled to
wage-loss compensation for eight hours a day during the period of disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 30, 2010 appellant, then a 37-year-old clerk,
sustained left bicipital tenosynovitis and left shoulder sprain when she slipped and fell on a wet
floor in front of the ladies’ room door at work. She stopped work on December 1, 2010.
Appellant worked part time at modified duty and stopped work on September 26, 2011.2
On October 7 and 24, November 4 and 18 and December 2, 2011 appellant filed claims
for wage-loss compensation (Form CA-7) for disability from September 26 to
November 18, 2011. Treatment notes from her physical therapists addressed the treatment of her
left shoulder condition from May 27 to October 17, 2011.
An October 4, 2011 medical report of Dr. Steven J. Malek, a Board-certified family
practitioner, stated that appellant had an acute exacerbation of chronic left shoulder tendinitis.
Appellant was placed off work for six days.
In an October 10, 2011 report, Dr. Timothy F. Burns, an attending Board-certified family
practitioner, listed appellant’s physical restrictions and advised that she could not perform her
regular work duties.
In an October 26, 2011 disability certificate, Mary Duff, a nurse practitioner, stated that
appellant could not work from October 17 to 20, 2011.
By letter dated October 27, 2011, OWCP advised appellant that she had been paid
wage-loss compensation from September 24 to October 7, 2011.3 It could not pay her for 7.74
hours claimed on October 3, 2011 or 8 hours a day claimed from October 4 to 7, 2011. OWCP
stated that it would pay appellant compensation for four hours a day commencing October 3,
2011 since she had returned to part-time work on September 22, 2011. It advised her that the
medical evidence submitted was insufficient to establish her claims. OWCP addressed the
medical evidence appellant needed to submit to support disability.
In reports dated October 10, 20 and 21 and November 8, 2011, Dr. Burns listed a history
of the November 30, 2010 employment injuries. He noted appellant’s complaints of worsening
left shoulder and neck pain after engaging in repetitive motion above and below shoulder level at
work. Appellant stated that the activity exceeded her physical restrictions. Dr. Burns listed
findings on physical examination of the neck and left shoulder. He diagnosed left shoulder pain
secondary to the accepted November 30, 2010 employment injuries. Dr. Burns also diagnosed
chronic pain syndrome secondary to recurrent persistent tendinitis and bursitis and neck pain.

2

On September 22, 2011 appellant returned to a modified lead sales and service associate position, four hours a
day based on the physical restrictions set forth on August 27, 2011 by Dr. James R. Schwartz, a Board-certified
orthopedic surgeon. The position involved window/retail work. The physical requirements of the position included
reaching at or above the shoulder 2 hours a day, 15 minutes at a time, lifting no more than 20 pounds intermittently
2 hours a day, fine manipulation 3 hours a day and simple grasping 3 to 4 hours a day.
3

OWCP fiscal payment worksheet indicated that appellant stopped work on October 3, 2011 because she was
required to work outside her restrictions.

2

He recommended that appellant stop performing repetitive work activity that required the use of
her left arm as it aggravated her condition.
In an October 10, 2011 prescription, Dr. Burns ordered physical therapy to treat
appellant’s recurrent persistent shoulder pain and bicep tendinitis. In an October 6, 2011
progress note, signed and certified by him, a physical therapist listed physical examination
findings related to her neck and left shoulder and recommended continued therapy for her pain.
In an October 18, 2011 report, Ms. Duff advised that appellant had shoulder pain.
Reports from appellant’s physical therapists addressed the treatment of her left shoulder
and neck from October 3 to November 4, 2011.
In a November 8, 2011 report signed and certified by Dr. Burns, a physical therapist
advised that appellant had left shoulder pain and recommended continued occupational therapy.
On December 2, 2011 OWCP issued a decision finding that the medical evidence was
insufficient to establish that appellant was totally disabled commencing October 3, 2011 due to
her accepted conditions.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.4 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 The medical evidence required to establish
a period of employment-related disability is rationalized medical evidence.7 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.8
The Board, however, will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000).

3

claimed.9 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
ANALYSIS
OWCP accepted that appellant sustained left bicipital tenosynovitis and left shoulder
sprain on November 30, 2010 while working as a clerk. Appellant claimed compensation for
total disability commencing October 3, 2011. OWCP noted she would receive compensation for
four hours a day as of October 3, 2011. On December 2, 2011 it denied compensation for the
period commencing October 3, 2011. Appellant has the burden of establishing by the weight of
the substantial, reliable and probative evidence, a causal relationship between her claimed
disability and the accepted conditions.11 The Board finds that she did not submit sufficient
medical evidence to establish total disability for the period claimed due to her accepted injuries.
The reports from Dr. Burns are insufficient to establish appellant’s claim. He listed
findings on physical examination of the neck and left shoulder. Dr. Burns opined that appellant
had left shoulder pain secondary to the accepted employment injuries. He further opined that she
had chronic pain syndrome secondary to recurrent persistent tendinitis and bursitis and neck
pain. Dr. Burns advised that appellant could not perform her regular work duties which required
repetitive use of her left arm and aggravated her condition. Dr. Burns recommended that she
stop performing such activity; but he did not provide any medical rationale explaining how her
neck and left shoulder conditions caused total disability aggravated by the window/retail work
activity. Prior to stopping work appellant had been restricted to four hours a day. The Board has
held that an opinion on causal relationship based solely on continuing symptoms after a work
incident, without supporting rationale and explanation, is of diminished probative value.12
Dr. Burns’ prescription and progress notes ordered physical and occupational therapy to treat
appellant’s recurrent persistent shoulder pain and bicep tendinitis. He failed to address whether
her treatment and claimed disability commencing October 3, 2011 were causally related to the
accepted conditions. He did not discuss her capacity for part-time work or how the work she
performed necessitated her to stop work completely. Dr. Burns did not address the part-time
work restrictions recommended by Dr. Schwartz as of August 27, 2011. The Board has held that
a physician’s opinion, which does not address causal relationships, is of diminished probative
value.13 The Board finds that Dr. Burns’ reports are insufficient to establish appellant’s total
disability commencing October 3, 2011.
The October 10, 2011 report from Dr. Malek has no probative value in establishing
appellant’s claim of disability as it was not signed. It is not clear whether a physician under
9

Sandra D. Pruitt, 57 ECAB 126 (2005).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 6.

11

Alfredo Rodriguez, 47 ECAB 437 (1996).

12

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

13

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

FECA prepared the report. It is well established that medical evidence lacking proper
authentication is of no probative medical value.14
The treatment notes and reports from appellant’s physical therapists or Ms. Duff are of no
probative value. Neither a physical therapist15 nor a nurse practitioner is a physician16 as defined
under FECA.
Appellant failed to submit rationalized medical evidence to establish her total disability
commencing October 3, 2011 resulted from residuals of her accepted employment-related left
shoulder conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she was totally disabled
commencing October 3, 2011 due to her November 30, 2010 employment injuries.

14

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).
15

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

16

L.D., 59 ECAB 648 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the December 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

